      Case 1:03-md-01570-GBD-SN Document 4677 Filed 07/11/19 Page 1 of 2




                 MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                         In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

   Plaintiffs’ Executive Committee for Personal                  Plaintiffs’ Executive Committee for
              Injury and Death Claims                                    Commercial Claims
 Ronald L. Motley, (1944-2013)                             Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs    Sean Carter, Co-Chair
 MOTLEY RICE LLC                                           COZEN O’CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP
 Andrew J. Maloney III, Co-Liaison Counsel                  J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                  COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC




                                                      VIA ECF


July 11, 2019

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

        RE:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

       Pursuant to this Court’s Individual Practices in Civil Cases III.e., the Plaintiffs Executive
Committees file this letter motion for oral argument of Plaintiffs’ Initial Motion to Compel the
Federal Bureau of Investigation to Produce Documents From its Investigation of Saudi
Government Officials’ Assistance to the 9/11 Hijackers.

       Briefing of the subject motion was completed on July 9. 2019, and courtesy copies of the
motion papers were provided to the Court yesterday.

        Plaintiffs believe that oral argument of the motion would be of assistance to the Court, as
well as the government and the Plaintiffs, because the motion raises important and unique issues
of law and fact, and the record is substantial and complex.
       Case 1:03-md-01570-GBD-SN Document 4677 Filed 07/11/19 Page 2 of 2



The Honorable Sarah Netburn
July 11, 2019
Page 2


 Respectfully submitted,

  COZEN O’CONNOR                            MOTLEY RICE

   /s/ Sean P. Carter, Esquire               /s/ Robert T. Haefele, Esquire
  Sean P. Carter, Esquire                   Robert T. Haefele, Esquire
  1650 Market Street, Suite 2800            28 Bridgeside Boulevard
  Philadelphia, PA 19103                    Mt. Pleasant, SC 29464

  MDL 1570 Plaintiffs’ Exec. Committee      MDL 1570 Plaintiffs’ Exec. Committee
  for Commercial Claims                     for Personal Injury and Death Claims


  KREINDLER & KREINDLER

   /s/ Steven R. Pounian, Esquire
  Steven R. Pounian, Esquire
  Andrew J. Maloney, Esquire
  750 Third Avenue, 32nd Floor
  New York, NY 10017

  MDL 1570 Plaintiffs’ Exec. Committee
  for Personal Injury and Death Claims

 cc:    All Counsel via ECF
        Sarah Normand, Esq. (by email)
        Jeannette Vargas, Esq. (by email)
